Citation Nr: 1823956	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  04-43 240		DATE
		

THE ISSUES

1.  Entitlement to a compensable rating prior to May 22, 2013, for left foot hallux valgus on a schedular basis.

2.  Entitlement to a compensable rating prior to May 22, 2013, for left foot hallux valgus on an extraschedular basis.

3.  Entitlement to a compensable rating for right foot hallux valgus.


ORDER

For the period of appeal prior to September 20, 2012, a compensable rating for left foot hallux valgus is denied.

For the period of appeal from September 20, 2012, to May 22, 2013, a 10 percent rating for left foot hallux valgus is granted.

A compensable rating prior to May 22, 2013, for left foot hallux valgus on an extraschedular basis is denied. 




FINDINGS OF FACT

1.  For the period of appeal prior to September 20, 2012, the left foot hallux valgus was not productive of a severe disability equivalent to amputation of the left great toe.

2.  For the period of appeal from September 20, 2012, to May 22, 2013, the evidence is in equipoise on whether the left foot hallux valgus was productive of a severe disability.

3.  For the period of appeal prior to May 22, 2013, the Veteran's left foot hallux valgus does not present any manifestations, symptoms, or factors that create an unusual disability picture that falls outside of the rating schedule.


CONCLUSIONS OF LAW

1.  For the period of appeal prior to September 20, 2012, the criteria for the assignment of a compensable rating for left foot hallux valgus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2017).
 
2.  For the period of appeal from September 20, 2012, to May 22, 2013, the criteria for the assignment of a 10 percent rating for left foot hallux valgus have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2017).

3.  For the period of appeal prior to May 22, 2013, the criteria for the assignment of a compensable rating for left foot hallux valgus on an extraschedular basis have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.71a, Diagnostic Code 5280 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1981 to October 1983.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004 and September 2017 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The May 2004 rating decision continued a noncompensable (zero percent) rating for left foot hallux valgus, and the September 2017 rating decision continued a noncompensable rating for right foot hallux valgus.

In March 2008, the Veteran testified in a Board hearing on the left foot hallux valgus issue at the RO before a Veterans Law Judge (VLJ) who is no longer at the Board.  The Veteran was notified of his right to another hearing, and he indicated in October 2012 that he did not desire another hearing.  In June 2014, however, the Veteran requested another hearing.  In August 2014, the Veteran testified in a Board hearing before the undersigned at the RO.  

The Board remanded the left foot hallux valgus issue in June 2009, September 2011, and April 2013.

In December 2013, during the pendency of appeal, the RO increased the rating for left foot hallux valgus to 10 percent, effective May 22, 2013.  

In April 2014, the Board denied a compensable rating for the left foot hallux valgus for the period prior to May 22, 2013, and denied a rating in excess of 10 percent thereafter.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Partial Remand (JMPR) requesting that the issue of a compensable rating prior to May 22, 2013, for left foot hallux valgus be remanded to the Board.  The Veteran abandoned his appeal of the Board's denial of a rating in excess of 10 percent from May 22, 2013, for left foot hallux valgus.  The JMPR was granted in a June 2015 Order.  

In August 2015, the Board again denied the claim for a compensable rating for the left foot hallux valgus for the period prior to May 22, 2013.  The Veteran again appealed the Board decision to the Court.  In an April 2017 decision that vacated and remanded the issue to the Board, the Court also noted that the Board failed to discuss whether extraschedular consideration was warranted based on the collective impact of the Veteran's disabilities.    

The issues of an increased rating for right foot hallux valgus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Left foot hallux valgus schedular rating

The Veteran contends that his left foot hallux valgus warranted a compensable rating prior to May 22, 2013.  He states that it can cause pain so severe that his toe cannot be touched.  He also states that his toe (and bilateral feet and ankles) prohibit him from being able to stand for long periods of time, he has been given a reasonable accommodation at work, and he cannot do physical exercise.  See the September 2004, February 2005, and September 2012 statements.

The Veteran's left foot hallux valgus was assigned a noncompensable rating prior to May 22, 2013, under Diagnostic Code 5280.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  This diagnostic code provides only a 10 percent rating for severe unilateral hallux valgus, if equivalent to amputation of the great toe, or due to an operation resection of the metatarsal head.  Id.

After careful review, the Board finds that a compensable rating for left foot hallux valgus is not warranted prior to September 20, 2012.  For the period of appeal from September 20, 2012, to May 22, 2013, a 10 percent rating is warranted.

The Veteran submitted letter from a private podiatrist, Dr. L.L., in November 2003, wherein he presented with bilateral foot pain, to include severe pain, swelling, numbness and cramping.  The pain was characterized as burning, numbness, and tingling.  The Veteran's left foot had a hallux valgus deformity.  He was treated with physical therapy, whirlpool, immobilization, padding in his shoes, corrective shoes, injections, and advised to refrain from prolonged walking and standing.  Dr. L.L. stated that the Veteran would always have problems with his feet as long as he was on his feet for a prolonged period of time.  The Veteran was advised to try to get a position at work that had no standing or walking.

The Veteran underwent a VA examination of his feet in February 2004.  It was noted that there was a hallux valgus alignment of both great toes, more notable on the left side.  The Veteran was unable to heel walk or toe walk on either foot.  There were no abnormal weight bearing areas on the on the left foot.  The left foot, which had the more marked bunion formation and degenerative joint, had 20 degrees of plantar flexion and 40 degrees of dorsiflexion.  Movement of the left MP joint was painful to a degree.  Upon x-ray, the left foot showed a more definitive hallux valgus with a definite narrowing of the MP joint space.  The Veteran was diagnosed with hallux valgus of the left foot with traumatic arthritis of the MP joint of the great toe.

The Veteran underwent another VA examination in April 2006.  At this time, he was complaining of pain the left foot and left great toe that was progressively becoming more severe.  He was taking Celebrex twice a day and had been receiving Cortizone shots without any relief, as well special socks and special shoes without any relief.  He stated that his feet were "just gradually getting numb."  There was a moderate size bunion of the left great toe, which was "exquisitely tender" to palpation.  The Veteran was diagnosed with hallux valgus of the left foot with moderate symptoms, moderate degenerative joint disease of his feet, and morbid obesity worsening all foot and ankle problems.  The examiner indicated that the effects on the Veteran's occupation as a postal carrier were pain with weight bearing and with walking.  There was no weakness, instability, or evidence of abnormal weight bearing.  

A private treatment note from Dr. R.S. dated in June 2007 states that the Veteran presented with pain in his feet.  Upon examination, there was tenderness of the first MTP joint with mild hallux abductovalgus present.  Tinel was positive over the posterior tibial nerve and lateral nerve.  Pulses were intact in the lower extremities.  The left foot revealed moderate hallux abductovalgus deformity of the great toe with rigidity of the interphalangeal joint in the great toe MTP joint.  Extension of the great toe was 30 degrees, flexion was -20 degrees, tinel was negative on the left, pulses were intact, and there was no effusion or swelling of the left foot.  The assessment was arthritis of the left great toe MTP joint with rigidity of the interphalangeal joint.

VA x-rays taken in June 2007 showed minimal hallux valgus of the great toe and minimal enlargement of the medial aspect of the distal end of the first metatarsal in the left foot.

In October 2007, the Veteran a third VA examination, wherein he complained of constant bilateral foot pain with weight bearing on a daily basis.  He was taking Etodolac with no relief.  The Veteran stated that his walking and standing tolerance was limited to 60 to 90 minutes before he has to sit down due intolerable bilateral foot and ankle pain.  He was described as a tall, morbidly obese male who walked slowly and deliberately without an actual antalgic gait.  The examiner described the Veteran's bilateral foot condition as hallux valgus of the first metarsophalangeal joint present bilaterally at 20 degrees on the left and 18 degrees on the right.  The Veteran also had bilateral second hammertoe deformities, but his bilateral transverse and longitudinal planter arches were present and well maintained.  There was tenderness of bilateral longitudinal plantar arches particularly at the middle third.  The bilateral first metarsophalangeal joints were enlarged and tender to palpation.  There was minimal enlargement of the medial aspect of the distal end of the first metatarsal in the left foot.  

The Veteran testified at a hearing in a March 2008 Board hearing that he was experiencing pain in his left toe, specifically from the ball of his foot all the way to his toe.  He indicated that he was taking an anti-inflammatory medication daily.  Due to his job as a postal carrier, he was on feet all the time and at the end of the day, he had to come home and soak his feet.  He also believed that his gait was not normal due to his left foot disability and he went through many pair of corrective shoes.

A May 2008 treatment record from Dr. R.S. notes that the Veteran's left foot revealed moderate hallux abductovalgus deformity of the great toe with rigidity of the interphalangeal joint in the great toe MTP joint.  Extension of the great toe was 30 degrees, flexion was -20 degrees, tinel was negative on the left, pulses were intact, and there was no effusion or swelling of the left foot.

In May 2009, the Veteran's work supervisor submitted a letter stating that the Veteran was required to carry a 35-pund mail bag and walk 7-8 hours per day.  His foot and ankle injuries had made that an impossible task.  The Veteran also submitted a letter of warning and notice of suspension from his employer for unsatisfactory work performance.  

A treatment record from Dr. R.S. dated in July 2009 indicates that the Veteran presented with complaints of persistent progressive pain in the bilateral ankles and feet with prolonged standing and walking.  He believed that his job at the Postal Service had aggravated and accelerated his bilateral foot and ankle disabilities.  He complained of pain over the first metatarsal and great toes; as well as over the plantar aspect of the feet.  He has difficulty standing and walking greater than four hours per day.  Range of motion testing reflected active range of motion was zero to zero degrees at the first MTP joint and passive range of motion was from zero to 45 degrees.  Passive range of motion of the left IP joint was from 10 to 20 degrees.  Upon inspection, the feet appeared normal, but there was tenderness of the first metatarsal MP joint bilaterally and also great toes.  There was tenderness of the plantar fascia.

The Veteran underwent a VA examination in September 2009.  He reported worsening of his left metatarsophalangeal bursitis and plantar fasciitis.  He stated that he was falling and tripping due to these problems and injuring himself.  He also noted swelling in feet at rest, but did not experience weakness or fatigability.  The Veteran was taking Etodolac and Celebrex with some benefit, but not complete relief.  He had used inserts in shoes with very little benefit.  He claimed that his activities of daily living were affected in that weight-bearing activities were painful.  Upon examination, the Veteran had a normal gait.  He had a functional limitation with standing and walking of one hour before needing to sit, due to pain.  He had painful left hindfoot motion, but no other painful motion.  He was tender along the plantar fascia bilaterally.  The diagnoses were bilateral hallux valgus deformity with very mild hallux rigidus and bilateral plantar fasciitis.  X-ray evidence showed some tarsal degenerative changes.

Imaging study results dated October 2010 showed mild underlying degenerative changes throughout the metatarsal joints and tarsal-tarsal joints, and along the anterior and posterior subtalar joints.  There was no fracture or dislocation.  There was no significant spurring into the sinus tarsi.  There were small spurs seen posteriorly at the posterior subtalar joint, possibly impressing on the flexor hallucis longus tendon.  There was small spurring of the posterior aspect of the calcaneus near the insertion site of the Achilles.  The impression was no underlying degenerative changes and no acute fracture or dislocation.

In October 2011, the VA examiner who conducted the September 2009 VA examination reviewed the claims file and opined that the left foot hallux valgus would not be considered a strong factor in causing falls; rather, morbid obesity would more likely than not be a strong causative factor in producing falls because it caused early fatigability resulting in tiring of the muscles of ambulation resulting in falls/tripping.

On September 20, 2012, VA received a letter from the Veteran asserting that since his examination in 2007, his symptoms had gone from moderate to severe.  He also disagreed with the examiner's opinion that he was falling due to morbid obesity; rather, he believed that his constant tripping and falling was due to the worsening condition of his service-connected feet and ankle disabilities. 

The Veteran's spouse, T.B., wrote a statement in support of the Veteran's claim in September 2012.  She stated that the Veteran's disabilities affected his quality of life.  His disability, which began as hallux valgus and arthritis in the left great toe, had caused further damage to his body.  T.B. stated that the Veteran was barely able to walk.  She witnessed him limping in pain on a daily basis and walking bent over because he had no other choice.  

The Chief Union Steward at the Post Office where the Veteran worked, A.R., also submitted a statement in September 2012.  He indicated that he had represented the Veteran for the past two years because the Veteran was not given light duty work, and because the Veteran could not meet the standard time requirements for the operation of the mail route he delivered.

The Veteran underwent a VA examination in May 2013.  At the time of this examination, the Veteran was diagnosed with hammer toes, hallux valgus, and hallux rigidus.  He complained of pain in both feet, but especially to the first MTP joints and planter aspects.  He also complained of planter aspect of both feet and the great toes/bunions.  The Veteran had noticed redness bilaterally at the first MTP joints and swelling.  He also had used shoe inserts in the past, but none recently.  He did complain of clicking and popping, as well as unsteadiness and falling on uneven surfaces.  The Veteran took Etodolac, but used no braces or other assistive devices.  His activities of daily living were not limited.  He stated that his job as a postal carrier was affected by his condition.  He could spend limited time walking and standing on the job.  His walking was limited to 15 minutes before needing a break, and standing is limited to 30 minutes before needing a break.  He had managed to change his mail route at the time of the examination to one that excludes hills, inclines, and stairs.  His daily flare-ups caused him to take his medication.  He also had flare-ups about twice a month that caused him to visit his orthopedist. 

Upon examination, the Veteran's hammer toes were evident on the left foot, third, fourth and fifth toe.  The Veteran was noted to have mild or moderate hallus valgus bilaterally, but no surgery.  His hallux rigidus was also noted on to be mild or moderate bilaterally.  There was no evidence of malunion or nonunion of tarsal or metatarsal bones.  Lastly, x-ray evidence revealed that in comparison with results from October 2007, the Veteran had no important interval change from 2007.

In May 2013, Dr. R.S. submitted a letter indicating that the Veteran complained of severe pain and difficulty with standing and walking of the left foot.  The Veteran complained of difficulty performing activities of daily living, such as driving and house chores, and rated the pain level a 9 on a scale of 0-10.  He denied prior surgery of the left foot.  An inspection of the left foot was normal; no asymmetry, crepitus, swelling or effusion.  There was tenderness of the medial planter heel.  The Veteran's sensation was intact.  He was diagnosed with hallux abducto valgus 1st MTP with osteophyte and osteophyte, distal anterior talus and proximal 5th metatarsal.  The assessment was sprain, plantar ligament, left foot.

Dr. R.S. also completed a disability benefits questionnaire in May 2013.  He indicated that the Veteran had metatarsalgia, severe hallux valgus, severe hallux rigidus, moderate impingement syndrome, and mild degenerative changes.  The Veteran did not have pes cavus or malunion or nonunion of tarsal or metatarsal bones.

Considering the evidence of record, as detailed above, prior to September 20, 2012, the Veteran's left foot hallux valgus was not described as severe with symptoms equivalent to amputation of the great toe.  The evidence of record states that the Veteran has never had surgery on his toe or foot, and the hallux valgus was consistently described as "moderate" by VA and private medical professionals.  Specifically, it was noted to cause moderate symptoms in the April 2006 VA examination report, Dr. R.S. noted in June 2007 that the Veteran had a moderate hallux abductovalgus deformity of the great toe, VA x-rays taken in June 2007 showed minimal hallux valgus, and a May 2008 treatment record from Dr. R.S. indicates that the Veteran had a moderate hallux abductovalgus deformity.  

The Court remanded the claim in June 2015 for the Board to specifically address the July 2009 record from Dr. R.S. that noted range of motion of the MTP joint as zero to zero degrees and consider whether this record, from the same physician who provided the examination that later constituted the basis for the increased 10 percent evaluation, reflected severity equivalent to amputation.  The Board accordingly carefully considered whether this record was sufficient to warrant an increase.  This record, however, is not equivalent to amputation.  While there was a lack of active range of motion of the MTP joint, this same July 2009 record noted passive motion of the same joint from 0-45 degrees.  Also significant, records before and subsequent to this July 2009 examination do not reflect an absence of active motion.  See May 2008 private record noting extension of the great toe to 30 and flexion to -20 and October 2009 VA examination noting painful left hindfoot motion but no other painful motion.  The Board notes that the October 2009 VA examination did not specify in degrees the active or passive motion of the MTP joint; however, the report reflects that physical examination was performed, and aside from left hindfoot motion, there was no other painful motion of either foot. 

The Board has also considered the statements by the Veteran, his spouse, his supervisor, and his union steward regarding his evidence of pain with walking, standing, and weight-bearing activities, and finds that for the period of appeal prior to September 20, 2012, such symptoms are contemplated by the noncompensable rating.  Although 38 C.F.R. § 4.59 notes  it is the intent to recognize actually painful, unstable, or malaligned joints as entitled to at least the minimum compensable rating, the Court further explained that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Prior to September 20, 2012, the evidence demonstrated that the Veteran was able to perform repetitive-use testing and showed no additional limitation of motion following such testing.  See 38 C.F.R. § 4.59 (indicating that the "joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight bearing, and if possible with the range of the opposite undamaged joint."); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (noting that "4.59 provides guidance for noting, evaluating, and rating joint pain.").  While the lay statements document functional impairment, these statements consider the overall impact of all of the service-connected disabilities, including the bilateral ankle and foot arthritis, bilateral knee disabilities, and right foot hallux valgus.  There is no evidence that indicates that the left foot hallux valgus alone resulted in additional functional loss for this period of appeal. 

As such, the Board finds that the Veteran is not entitled to a compensable rating for his service-connected left foot hallux valgus for the period prior to September 20, 2012.  

For the period of appeal from September 20, 2012 to May 22, 2013, however, the Board finds that a 10 percent rating is warranted.  

The Veteran himself asserted in the September 2012 statement that his symptoms had "gone from moderate to severe."  His statement is credible and consistent with the disability questionnaire submitted by Dr. R.S. in May 2013, which characterized the Veteran's left foot hallux valgus as "severe" for the first time.  The medical evidence does not indicate that the Veteran's symptoms were "equivalent to amputation of the great toe"; however, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  As such, affording the Veteran the benefit of the doubt, a 10 percent rating is warranted from September 20, 2012.

Finally, the Board has considered whether a higher rating is warranted under any other potentially applicable diagnostic code.  Specifically, the Board considered the May 2013 DBQ that noted severe hallux rigidus.  Here, the Board finds that a separate 10 percent rating for left foot hallux rigidus under Diagnostic Code 5281 would constitute pyramiding.  38 C.F.R. § 4.71a, Diagnostic Code 5281.  Specifically, hallux rigidus is rated as hallux valgus, severe.  As the same symptoms of pain of the big toe would be contemplated, a separate evaluation is not warranted.

Left foot hallux valgus extraschedular rating

As noted in the April 2017 Court decision, the Board did not discuss in its August 2015 decision whether extraschedular consideration based on the collective-impact of the Veteran's service-connected disabilities of the bilateral feet and ankles, left toe, bilateral knees, and bilateral hallux valgus was reasonably raised by the record.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014); overruling Johnson v. Shinseki, 26 Vet. App. 237, 248 (2013).  

On December 8, 2017, however, VA issued a Final Rule amending 38 C.F.R. § 3.321 (b)(1), effective January 8, 2018, to clarify that an extraschedular rating may not be based on the combined effect of multiple service-connected disabilities.  See Final Rule, 82 Fed. Reg. 57830, 57,835  (Dec. 8, 2017); see also proposed revision 81 Fed. Reg. 23228, 23232 (Apr. 20, 2016).  This revision is applicable to all applications for benefits that are received by VA on or after January 8, 2018, or that are pending before VA, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit (Federal Circuit) on January 8, 2018.

Thus, extraschedular consideration may not be based on the collective-impact of the Veteran's service-connected disabilities, and only the service-connected left foot hallux valgus may be considered for potential extraschedular evaluation.

In that regard, the Veteran contends that the left foot hallux valgus has caused occupational impairment.  The Board notes, however, that such pecuniary loss is the purpose of VA disability compensation based on average earning impairment, and here the evidence does not show that the left foot hallux valgus has interfered with employment beyond what is contemplated by the rating criteria.  While it is true that the schedular rating criteria do not always address the symptoms specifically described by the Veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture, this is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  Rather, the VA's Rating Schedule is generally symptom driven.  See 38 C.F.R. §§  3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014) (nonprecedential memorandum decision). 

The statements or findings of impaired function as to certain activities pertain to and are reflections of the functional limitations that are contemplated by the governing rating criteria and corresponding regulations, e.g., pain, painful motion, limitation of motion, weakness, numbness, and reduced strength.  Specifically, a wide range of signs and symptoms are contemplated in the applicable rating criteria, including pain, loss of motion, painful motion, muscle spasm, ankle jerks, and other neurological findings as to strength and sensory function.  Logic dictates that all of these types of symptoms will, necessarily, impact upon functional activities.  Thus, both the symptoms and the logically anticipated limitation of functional activities are contemplated by the rating criteria.  See Mitchell v. Shinseki, 25 Vet. App. 32   (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  In fact, 38 C.F.R. § 4.40  requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45  requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  The level of severity and symptomatology of the Veteran's service-connected hallux valgus have been carefully compared with the established criteria found in the rating schedule.  In essence, the Veteran's symptoms, which result in functional impairment of interference with sitting, standing, and weight-bearing due to pain, are addressed by the rating criteria under which such disabilities are rated. 

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology as well as functional impairment due to the service-connected left foot hallux.  Thus, the Board cannot conclude that the schedular rating criteria are inadequate, and an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


REMAND

The claim for a compensable rating for right foot hallux valgus was denied in a September 2017 rating decision.  The Veteran submitted a notice of disagreement in February 2018, indicating that he disagreed with the continuation of a noncompensable rating.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issue for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative addressing the issue of entitlement to a compensable rating for right foot hallux valgus.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issue should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Disabled American Veterans

Department of Veterans Affairs


